Case 2:20-cv-01958-AB Document 4-3 Filed 06/29/20 Page 1 of 10

Notice of Suit

1. Title of legal proceeding; full name of court; case or docket number.

Civil action; United States District Court for the Eastern District of Pennsylvania; No. 2:20-
cv-01958

2. Name of foreign state (or political subdivision) concerned:

People’s Republic of China

3. Identity of the other Parties:

Francis Smith, deceased, by the Executor of his Estate, Frank Giordano, Daniel Christy,
Reverend Dr. Herbert H. Lusk, Il, Gary Johnson, Marc Franzoni, Andrew Venezia, Jared Barcz,
Charles D. Mandracchia, Jr., Joseph Gambone, Michael Gambone, Joseph Tarantino, Kevin
Chowns, Val Fichera, and Chris Hrin, collectively Plaintiffs; Chinese Communist Party, other
Defendant

Judicial Documents

4. Nature of documents served (e.g., Summons and Complaint; Default Judgment):
Summons and Amended Complaint

5. Nature and purpose of the proceedings; why the foreign state (or political subdivision) has
been named; relief requested:

This is a civil action for money damages for personal injuries and other losses. The principal
allegations and bases of liability are that the Defendants failed and delayed to disclose their
clear knowledge regarding the true nature of the coronavirus epidemic in China and likely
widespread transmission of the virus and COVID-19 to the rest of the world, which was
negligent; that Defendants made misstatements to its citizens and to the world regarding the
true nature of the coronavirus epidemic in China and the human to human transmission of the
virus and COVID-19, which constituted intentional misrepresentations; and that Defendants’
conduct constituted reckless indifference to the rights of Plaintiffs and was outrageous,
wanton, willful and malicious, which warrants imposition of punitive damages.

The People’s Republic of China has been named as a party defendant in this proceeding
because it committed and is liable for the conduct and/or omissions referenced above. The
nature and amount of relief sought is money damages in the amount of greater than $150,000
Case 2:20-cv-01958-AB Document 4-3 Filed 06/29/20 Page 2 of 10

for each of the Plaintiffs.

6. Date of default judgment (if any):

7. Aresponse to a “Summons” and “Complaint” is required to be submitted to the court, not
later than 60 days after these documents are received. The response may present
jurisdictional defenses (including defenses relating to state immunity).

8. The failure to submit a timely response with the court can result in a Default Judgment
and a request for execution to satisfy the judgment. If a default judgment has been entered,
a procedure may be available to vacate or open that judgment.

9. Questions relating to state immunities and to the jurisdiction of United States courts over
foreign states are governed by the Foreign Sovereign Immunities Act of 1976, which appears
in sections 1330, 1391(f), 1441(d), and 1602 through 1611, of Title 28, United States Code
(Pub.L. 94-583; 90 Stat. 2891).

(Authority: Sec. 1608(a), Foreign Sovereign Immunities Act of 1976, Pub.L. 94-583 (28 U.S.C.
1608(a)); sec. 4, 63 Stat. 111, as amended (22 U.S.C. 2658))
Case 2:7UBMO LASS ABsDapomMentl9%m Filed 06/29kPsTRagHe Of 10

Public Law 94-583

94th Congress
An Act

To define the jurisdiction of United States courts In sults against, foreign states, _Oct. 21, 1976
the clreumstances in which foreign states are Immune from sult and in which (H.R. 11315}
execution may not be levied on their property, and for other purposes.

Be it enacted by the Senate and House of Representatives of the
United States of America in Congress assembled, That this Act may Foreign
be cited as the “Foreign Sovereign Immunities Act of 1976”. Sovereign
Sec. 2. (a) That chapter 85 of title 28, United States Code, is ao Act
amended by inserting immediately before section 1331 the following oa acy pm

new section:

“§ 1330. Actions against foreign states 28 USC 1330.
“(a) The district courts shall have original jurisdiction without Jurisdiction.

regard to amount in controversy of any nonjury civil action against a

foreign state as defined in section 1603(a) of this title as to any claim Pos, p. 2892.

for relief in personam with respect to which the foreign stata is not

entitled to immunity either under sections 1605-1607 of this title or

under any applicable international agreement,
“(b) Personal jurisdiction over a foreign state shall exist as to every

claim for relief over which the district courts have jurisdiction under

subsection (a) where service has been made under section 1608 of this

title. Post, p. 2894.
“(c) For purposes of subsection (b), an appearance by a foreign

state does not confer personal jurisdiction with respect to any claim

for relief not arising out of any transaction or occurrence enumerated

in sections 1605-1607 of this title.”.
(b) By inserting in the chapter analysis of that chapter before—

“1331. Federal question : amount in controversy ; costs.”
the following new item:
“1330. Action against foreign atates,”.
Src. 3. That section 1332 of title 28, United States Code, is amended
by striking subsections (a) (2) and (8) and substituting in their place
10

following:

“(2) citizens of a State and citizens or subjects of a foreign
state;

“(3) citizens of different States and in which citizens or sub-
jects of a foreign state are additional parties; and

“(4) a foreign state, defined in section 1603(a) of this title, as
plaintiff and citizens of a State or of different States.”,

Sec. +. (a) That title 28, United States Code, is amended by insert-
ing after chapter 95 the following new chapter:

“Chapter 97.—JURISDICTIONAL IMMUNITIES OF FOREIGN
ge STATES

1802. Findings and declaration of purpose.

“1603. Definttions,

“1601. Immunity of a foreign state from jurisdiction,

“1605. General exceptions to the jurisdictional Immunity of a foreign state.
“1006. Extent of llability.

AUTHENTICATED
U5. GOVERNMENT
INFORMATION
GPO
90 STAT. GARE 2:20-CVv-O19PGRAB LDwoumeal doer. Riledy@6/29/20 Page 4 of 10

“LAOT. Countercluims.

“1668. Servies: time to answer default,

“1809, Founutity from artachment and execution of property of @ foreign state,
“THI, Exceptions te the Linmunity from attaehment or exeeution,

“101. Cerhsin types of properts (mauanne from execution.

28 USC 1602. *§ 1602, Findings and declaration of purpose

“The Congress finds that the determination by United States courts
of the claims of foreign states to immunity from the jurisdiction of
such eourts would serve the interests of justice and would protect the
rights of hoth foreign states and litigants in United States courts.
Under lternational law, states are not immune from the jurisdiction
of foreign courts insofar as their commercial activities are concerned,
and their contnereial property may be levied upon for the satisfaction
of judgments rendered against them in connection with their commer-
eial activities. Claims of foreign states to immunity should henceforth
he decided hy courts of the United States and of the States in con-
formity with the principles set forth i this chapter.

28 USC 1603. “8 1603. Definitions
“For purposes of this chapter—
“fa} A ‘foreign state’ except as used in section 1608 of this title,
includes 2 political subdivision of a foreign state or an agency or
instrumentality of a foreign state as defined in subsection (b).
*(b) An ‘agency or instrumentality of a foreign state’ means
any entity—
“(1) which is a separate legal person, corporate or other-
wise, and
*(2) which is an organ of a foreign state or political
subdivision thervof, or a majority of whose shares or other
ownership interest is owned by a foreign state or political
snbdivision thereof, and
“(3) which is neither a citizen of a State of the United
States as defined in section 1339 (c) and (d} of this title, nor
created under the laws of any third country,
*(e) The ‘United Siates’ ineluces all territory and weters, con-
tinenta] or insular, subject to the jurisdiction of the United States.
“(d) A ‘commercial activity’ means either a regular course of
commercial condnet or a particular commercial transaction or act.
The commercial character of an activity shall be determined by
reference to the nature of the course of conduct or particular
transaction or act, rather than by reference to its purpose.
“(o) A Scommercial activity carried on in the United States by
a foreign state’ means commercial activity carried on by such state
and having substantial contact with the United States.

28 USC 1604, “£1604. Immunity of a foreign state from jurisdiction

“Subjeei to existme international agreements fo which the United
States is a party at the time of enactment of this Act a foreign state
shall be intwane from the jurisdiction of the courts of the United
atates and of the States exeept as provided in sections 1605 to L607 of
this chapter.
28 USC 1605. “$1605. General exceptions to the jurisdictional immunity of a
foreign state

x

(a) A foreign state shall not be immune from the jnrisdiction of
courts of the United States or of the States in any case—

“(1) in which the foreign state has waived its immunity cither
explicitly or by tupliration, notwithstanding any withdrawal of
Case 2:2PBRMOLS8 RABE REELS Filed 06/2979STHEGSS of 10

the waiver which the foreign state may purpart to effect except
in accordance with the terms of the waiver;

“(2) in whieh the action is based upon a commercial activity
carried on in the United States by the foreign state; or upon an
act performed in the United States in connection with a commer-
cial activity of the foreign state elsewhere; or npon an act outside
the territory of the United States in connection with a commercial
activity of the foreign state elsewhere and that act causes a direct
effect in the United States;

“(3) in which rights in property taken in violation of inter-
national law are in issue and that property or any property
exchanged for such property is present in the United States in
connection with a commercial activity carried on in the United
States by the foreign state; or that property or any property
exchanged for such property is owned or operated by an agency or
instrumentality of the foreign state and that agency or instru-
mentality is engaged ina commercial activity in the United States;

“(£) in which ights in property in the United States acquired
by succession or git or rights in rmmovable property situated in
the United States are in issue; or

“(5) not otherwise encompassed in paragraph (2) above, in
which money damages are sought against a foreign state for
personal injury or death, or damage to or loss of property,
occurting in the United States and caused by the tortious act, or
omission of that foreign state or of any official or employee of that
foreign state while acting within the scope of his office or wuploy-
ment ; exeept this paragraph shal] not apply to—

*(A) any Hains based upon the exercise or performance or
the failure to exercise or perform a discretionary function
regardless of whether the discretion be abused, or

“(B) any claim arising out of malicious prosecution, abuse
of process, libel, slander, misrepreserntation, deceit, or inter-
ference with contract rights.

“(b) A foreign state shail not be immune from the jurisdiction of Suit in admiraity.
the courts of the United States in any ease in which a suit in admiralty

is brought to enforce a maritime lien against a vessel or cargo of the

foreign state, which maritime lien is based upon a commercial activity

of the foreign state: Provided, That— Notice.

“(1) notice of the suit is given by delivery of a copy of the
summons and of the complaint to the person, or his agent, having
possession of the vessel or cargo against which the maritime lien
is asserted; but such notice shall not be deemed to have been
delivered, nor may it thereafter be delivered, if the vessel or cargo
is arrested pursuant to process obtained on behalf of the party
bringing the suit—unless the party was unaware that the vessel or
cargo of a foreign state was involved, in which event the service
of process of arrest shall be deemed to constitute valid delivery of
such notice; and

(2) notice to the foreign state of the commencement of suit
as provided in section 1608 of this title is initiated within ten days
either of the delivery of notice as provided in subsection (b) (1)
of this section or, in the case of @ party who was unaware that the
vessel or cargo of a foreign state was involved, of the date such
party determined the existence of the foreign state’s interest.

Whenever notice is delivered under subsection th) ( 1) of this section,
tho maritime lien shall thereafter be deemed to be an in personam
90 STAT. SARE 2:20-Cv-O19RR AB, ARPGHDENL ez. FillegQ6/29/20 Page 6 of 10

claim against the foreign state which at that time owns the vessel or
cargo involved: Provided, That a court may not award judgment
against the foreign state in an amount greater than the value of the
vessel or cargo upon which the maritime lien arose, such value to be
determined as of the time notice is served under subsection (b) (1) of
this section.

28 USC 1606. “8 1606. Extent of liability

“As to any claim for relief with respect to which a foreign state is
not entitled to immunity under section 1605 or 1607 of this chapter,
the foreign state shall be liable in the same manner and to the same
extent as a private individual under like circumstances; but a foreign
state except for an agency or instrumentality thereof shall not
liable for papi. damages; if, however, in any case wherein death
was caused, the law of the place where the action or omission occurred
provides, or has been construed to provide, for damages only punitive
in nature, the foreign state shal] be liable for actual or compensatory
damages measured by the pecuisis ry injuries resulting from such deat
whieh were incurred by the persons for whose benefit the action was
brought.

28 USC 1607. “§ 1607. Counterclaims

“In any action brought by a foreign state, or in which a foreign state
intervenes, in a court of the United States or of a State, the foreign
state shall not be accorded immunity with respect to any
counterelaim—

“(a) for which a foreign state would not be entitled to
unununity under section 1605 of this chapter had such claim heen
a in a separate action against, the foreign state; or

*(b) arising out of the transaction or occurrence that is the
subject matter of the claim of the foreign state; or

“(c) to the extent that the counterclaim does not seek relief
exceeding in amount or differing in kind from that sought by the
foreien state,

28 USC 1608. “§ 1608. Service; time to angwer;: default

7 (a Service in the courts of the United States and of the States
vhall be made upon a foreign state or political subdivision of a for-
eign state:
“Ay by delivery of a copy of the summons and complaint in
accordance with any special arrangement for service between the
plaintiff and the foreign state or political subdivision; or
£ (2) if no special arrangement exists, by delivery of a copy
of the summons and complaint in accordance with an applicable
international convention on service of judicial documents; or
“(3) if service cannot be made under paragraphs (1) or (2),
by sending a copy of the summons and complaint and 2a notice of
snit, together with a translation of each into the official language
of the foreign state, by any form of mail requiring a signed
reeeipt, to be addressed and dispatched by the elerk of the court
to the head of the ministry of foreign affairs of the foreign state
concerned, or
“(4) if service cannot be made within 30 days under para-
graph (3), by sending two copies of the summons and complaint
and a notice of suit, together with a transtation of each into the
official language of the foreign state, by any form of mail requir-
ing a signed receipt, to be addressed and dispatched by the clerk
of the court to the Secretary of State in Washington. District of
Case 2:20 BMO LE3389A BB3DcaUiMent!4% Filed 06/29MOSTRAGBIOf 10

Columbia, to the attention of the Director of Special Consular
Services—and the Seeretary shall transmit one copy of the papers
through diplomatic channels to the foreign state and shall send
to the clerk of the court a certified copy of the diplomatic note
indicating when the papers were transmitted. ;
Ag used in this subsection. a ‘notice of suit? shall mean a notice “Notice of suit.”
addressed to a foreign state and in a form prescribed by the Secretary
of State by regulation.

“(b) Service in the conrts of the United States and of the States
shall be made upon an ageney or instrumentality of a foreign state:

“(1) by delivery of a copy of the summons and complaint in
accordance with any special arrangement for service between the
plaintiff and the agency or instrumentality ; or

“(2) if no special arrangement exists, by delivery of a copy
of the summons and complaint either to an officer, a managing or
general agent, or to any other agent authorized by oP pinhorens
or by law to receive service of process in the United $ tates; or
in accordance with an applicable international convention on
service of judicial documents; or

“(3) if service cannot be made under paragraphs (1) or (2),
and if reasonably calculated to give actual notice, by delivery of
2 copy of the summons and complaint, together with a translation
of each into the official language of the foreign state—

“(A) as directed by an authority of the foreign state or
political subdivision in response to a letter rogatory or
request or

“(B) by any form of mail requiring a signed receipt, to
be addressed and dispatched by the clerk of the court to the
agency or instrumentality to be served, or

“(C) as directed by order of the court consistent with the
law of the place where service is to be made.

“(c) Service shall be deemed to have been made-—

“(1) in the case of service under subsection (a) (4), a8 of the
date of transmittal indicated in the certified copy of the diplo-
matic note: and

“(2) In any other case under this section, as of the date of
receipt indicated in the certification, signed and retumed postal
receipt, or other proof of service applicable to the method of
service employed.

“(d) In any action brought in a court of the United States or of
a State, a foreign state, a political subdivision thereof, or an agency
or instrumentality of a foreign state shall serve an answer or other
responsive pleading to the complaint within sixty days after service
has been made under this section.

“(e) No judgment by default shall be entered by «a court of the
United States or of a State against a foreign state, a political sub-
division thereof, or an agency or instrumentality of a foreign state,
unless'the claimant establishes his claim or right to relief by evidence
satisfactory to the court. A copy of any such default judgment shall
be sent to the foreign state or political subdivision in the manner
prescribed for service in this section,

“§ 1609. Immunity from attachment and execution of property of 28 USC 1609.
a foreign state

_ “Subject to existing international agreements to which the United
States is a party at the time of enactment of this Act the property
90 STAT. 288° 2:20-CV-O19RE AB , REGUS der, FilegQ6/29/20 Page 8 of 10

in the United States of a foreign state shall be immune from attach-
ment arrest and execution except as provided in sections 1610 and
1611 of this chapter.

28 USC 1610. “§ 1610. Exceptions to the immunity from attachment or execution

_ “(a) The property in the United States of a foreign state, as defined
in section 1603(a) of this chapter, used for a commercial activity in
the United States, shall not be immune from attachment in aid of
execution, or from execution, upon a judgment entered by a court
a - United States or of a State after the effective date of this
Act, u—

“(1) the foreign state has waived its immunity from attach-
ment in aid of execution or from execution either explicitly or
by implication, notwithstanding any withdrawal of th walver
the foreign state may purport to effect except in accordance with
the terms of the waiver, or

“(2) the property is or was used for the commercial activity
upon which the claim is based, or

“(3) the exeention relates to a judgment establishing rights in
property which has been taken in violation of international law
or which has been exchanged for property taken in violation of
international law, or

“(4) the execution relates to a judgment establishing rights in
property—

“(A) which is acquired by succession or gift, or

*(B} which is immovable and situated in the United
States: Provided. That such property is not used for pur-
poses of maintaining a diplomatic or consular mission or
the residence of the Chief of such mission, or

“(5) the property consists of any contractual obligation or
any proceeds from such a contractual obligation to indemnify
or hold harmless the foreign state or its employees under a policy
of automobile er other liability or casualty insurance covering
the claim which merged into the judgment,

“(b) In addition to subsection (a), any property in the United
States of an agency or instrumentality of a foreign state engaged in
commercial activity in the United States shall not be immune from
attachment in aid of execution, or from execution, upon a judgment
entered by a court of the United States or of a State after the effective
date of this Act, if—

“(1) the agency or instrumentality has waived its immunity
from attachment in aid of exeeution or from execution either
explicitly or implicitly, notwithstanding any withdrawal of the
waiver the agency or instrumentality may purport to effect except
in accordance with the terms of the waiver, or

*(2) the judgment relates to a claim for which the agency or
instrumentality is not immune by virtue of section 1605(a) (2),
(3), or (5), or 1605(b) of this chapter. regardless of whether
se pre erty is or was used for the activity upon which the claim
is based.

“(e) No attachment or execution referred to in subsections (a
and (b) of this section shall be permitted until the court has ordere
stich attachment and execution after having determined that a rea-
sonable period of time has elapsed following the entry of judgment
and the giving of any notice required under section 1608(e} of this
chapter.
Case 2:26 RY OL aRePA BB DRGmeht RY Filed 06/298 Ag288%oF 10

“(d) The property of a foreign state, as defined in section 1603 (a)
of this chapter, used for a commercial activity in the United States,
shall not be immune from attachment prior to the entry of Judgment
in any action brought in a court of the United States or of a State,
ov prior (o the elapse of the period of time provided in subsection (c)
of this section, if— :

“(1) the foreign state has explicitly waived its immunity from
attachment prior to judgment, notwithstanding any withdrawal
of the waiver the foreign state may purport to effect except in
accordance with the terms of the waiver, and oo.

“(2) the purpose of the attachment is to secure satisfaction of
a judgment that has been or may ultimately be entered against
the foreign state, and not to obtain jurisdiction.

“$1611. Certain types of property immune from execution 28 USC 1611.

“(a) Notwithstanding the provisions of section 1610 of this chapter,
the property of those organizations designated by the President as
being entitled to enjoy the privileges, exemptions, and immunities pro-
vided by the International Organizations Immunities Act shall not 22 USC 288 note.
be subject to attachment or any other judicial process impeding the
disbursement, of funds to, or on the order of, a foreign state as the
result of an action brought in the courts of the United States or of
the States.

“(b) Notwithstanding the provisions of section 1610 of this chap-
ter, the property of a foreign state shall be immune from attachment
and from execution, if—

““(1)_ the property is that of a foreign central bank or monetary
authority held for its own account, unless such bank or authority,
or its parent foreign government, has explicitly waived its
immunity from attachment in aid of execution, or from execution,
notwithstanding any withdrawal of the waiver which the bank,
anthority or government may purport to effect except in accord-
unee with the terms of the waiver; or

*(2) the property is, or is intended to be, used in connection
with a military activity and

wR is of a military character, or
“(B) is under the control of a military authority or
defense agency.”

(b) That the analysis of “Past 1V.—Junispicrtox ann Vuexve” of title
28, United States Code, is amended by inserting after—

“05. Custoras Court.”,
the following new item:
“97. Furisdictional amunities of Foreign States,",

Src, 5. That section 1391 of title 28, United States Code, is amended Venue.
by adding at the end thereof the following new subsection:

“({) A civil action against a foreign state as defined in section
1603 (a) of this title may be brought—

“(1) in any judicial district in which a substantial part of the
events or omissions giving risa to the claim occurred, or a sub-
stantial part of property that is the subject of the action is
situated ;

“(2) in any judicial district in which the vessel or cargo of a
foreign state is situated, if the claim is asserted under section
1605(b) of this title;
90 STAT. GaSe 2:20-cv-019>8e Me IReEcument 408-7 Filed.@/29/20 Page 10 of 10

“(3) in any judicial district in which the agency or instru-
mentality is licensed to do business or is doing business, if the
action is brought against an agency or instrumentality of a foreign
state as defined in section 1603(b) of this title; or

*(4) in the United States District Court for the District of
Columbia if the action is brought against a foreign state or politi-
cal subdivision thereof.”.

Actions Sxc. 6, That section 1441 of title 28, United States Code, is amended
removable. by sachs at the end thereof the following new subsection:

“(d) Any ctvil action brought in a State court against a orsign

y

state as defined in section 1603(a) of this title may be removed
the foreign state to the district court of the United States for the dis-
trict and division embracing the place where such action is pending.
Upon removal the action shall be tried by the court without jury.
Where removal is based upon this subsection, the time limitations of
28 USC 1446. section 1446(b) of this chapter may be enlarged at any time for cause

shown.”.
28 USC 1602 Sec. 7. If any provision of this Act. or the application thereof to any
note. foreign state is held invalid, the invalidity does not affect other pro-

visions or applications of the Act which can be given effect without
the invalid provision or application, and to this end the provisions of
this Act are severable.
Effective. date. Sc, 8. This Act shall take effect ninety days after the date of its
28 USC 1602 enactment.

note,
Approved October 21, 1976.

 

LEGISLATIVE HISTORY:

HOUSE REPORT No. 94-1487 (Comm. on the Judiciary).
SENATE REPORT No. 94-1310 accompanying 3. 3553 (Comm. on the Judiciary).
CONGRESSIONAL RECORD, Vol. 122 (1976):
Sept. 29, considered and passed House,
Oct. 1, considered and passed Senate.
WEEKLY COMPILATION OF PRESIDENTIAL DOCUMENTS, Vol. 12, No. 43:
Oct. 22, Presidential statement.
